 
 
EXHIBIT 10.2

 
 

 
 
Fiscal 2011 Consolidated Operating Income (1)
 
Executive
< $1.0 MM
$1.0 MM
$4.5 MM
$5.6 MM
$11.2 MM
> $11.2 MM
Michael J. Caliel
 $                         -
 $               152,500
 $               305,000
 $               610,000
 $            1,220,000
 $            1,220,000
Terry Freeman
 $                         -
 $                 65,625
 $               131,250
 $               262,500
 $               525,000
 $               525,000
Richard A. Nix
 $                         -
 $                 87,500
 $               175,000
 $               350,000
 $               700,000
 $               700,000
William L. Fiedler
 $                         -
 $                 33,125
 $                 66,250
 $               132,500
 $               265,000
 $               265,000

(1) Net of incentives paid to all participants